USCA4 Appeal: 21-7144      Doc: 9         Filed: 02/09/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7144


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JESSIE LAMONT SCRIVEN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:16-cr-00174-BO-1)


        Submitted: January 31, 2022                                       Decided: February 9, 2022


        Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jessie Lamont Scriven, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Lucy Partain Brown, Assistant United States Attorney, Jennifer P. May-Parker,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7144         Doc: 9       Filed: 02/09/2022      Pg: 2 of 2




        PER CURIAM:

               Jessie Scriven appeals from the district court’s order denying reconsideration of the

        court’s order denying his motion for compassionate release. On appeal, we confine our

        review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Scriven’s

        informal brief does not challenge the basis for the district court’s disposition, he has

        forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

        (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

        our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

        court’s judgment. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                      2